DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Applicants argue the newly added limitation “generating control data based on one or more actions to be performed to increase operational safety of the gas turbine engine, wherein the one or more actions are determined based on the determined operability of the compressor”, integrates the identified abstract idea into a practical application, however the examiner respectfully disagrees.  The limitation fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  The generically recited “control data” doesn’t affect the compressor or its operation, as claimed.  Further, the limitation “to increase the operational safety”, under the broadest reasonable interpretation, is an intended result of the generically claimed generation step.  Therefore, the claimed generation step and intended result does not integrate the recited judicial exception into a practical application and the claims remain directed to the judicial exception.


102 Rejection   
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) controlling input of data quantifying damage received by a compressor of 5a gas turbine engine into a first machine learning algorithm; and determining operability of the compressor by comparing the received data quantifying the first operating parameter of the compressor with a threshold.  The identified abstract ideas fall within the groupings of mental processes and mathematical concepts.  As evident from applicant’s specification, the claimed controlling and determinations are based on calculation using mathematical algorithms.  Thus, falling into the “mathematical concept” group of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation, i.e. controlling data, is simple enough that it can be practically performed in the human mind, e.g., scientists and engineers have been controlling the input of data into computer systems since the development of computers.   Further, the claimed computer elements merely uses these generically claimed computer elements as a tool to perform the otherwise mental/mathematical processes.  This judicial exception is not integrated into a 

With respect to claims 2, 3, 6-9, 11-14, and 15 the receiving data limitations read as the extra solution activity of mere data gathering without providing significantly more, while the compressor, blades, throttle, and pressure merely link the abstract idea to a field of use without providing significantly more or integrating the abstract idea into a practical application.



With respect to claim 5, the receiving data limitations read as the extra solution activity of mere data gathering without providing significantly more, while the compressor and blades merely link the abstract idea to a field of use without providing significantly more or integrating the abstract idea into a practical application.

With respect to claims 16 and 17, the claims merely recite generic computer elements acting as tools for performing the abstract idea without providing significantly more or integrating the abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 11, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (2018/0165384) in view of Pourchot et al. (EP 0516534A1).
With respect to claim 1, Gandhi et al. teaches in Fig. 3 a computer-implemented method comprising: controlling input of data (102 via feedback loop which includes actual data stored during operations of the turbine [0026]) quantifying damage (using covariance regression techniques [0018] for determining undesired conditions and unplanned events related to damage [0024] and stored a models [0042]) received by a compressor (20) of a gas turbine engine  (12) into a first machine learning algorithm (45, [0018] [0025]); receiving data (from the models); and determining operability of the compressor (20) by comparing the received data (from the sensors used to create the models and actual data) quantifying the first operating parameter (temperature, pressure, flows, clearances) of the compressor with a threshold (r, [0042], to determine for example a damaged blade), and generating control data (via 122) based on one or more actions to be performed (like control to fuel flow and combustion parameters) to increase operational safety (i.e. prevent a failure like flameout [0032]) of the gas turbine engine [0026], wherein the one or more actions (fuel flow and combustion parameters) are determined based on the determined operability of the compressor [0042].
	Gandhi et al. remains silent regarding the step of receiving data quantifying a first operating parameter of the compressor as an output of a first machine learning algorithm, wherein the data quantifying the first operating parameter of the compressor is indicative of operation of the compressor and is a different type of data from data input into the first machine learning algorithm.
	Pourchot et al. teaches a similar method that includes the step of receiving data (41, at a terminal 40) quantifying a first operating parameter of the compressor (i.e. fuel flow, 35) as an output (i.e. as a deduced internal parameter of a gas turbine compressor [0002]) of a first machine learning algorithm (34, a known digital learning method [0008]), wherein the data 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to replace the receiving step of Gandhi et al. with the receiving control logic disclosed in Pourchot et al. because such a modification allows fine monitoring of performance and precise evaluation of the evolution of fouling so as to optimize compressor maintenance operations, thereby improving the monitoring method of Gandhi.
	With respect to claim 16, Gandhi et al. as modified teaches a non-transitory computer readable storage medium (40) comprising computer readable instructions [0021] that, when read by a computer (38), cause performance of the computer-implemented method as claimed in rejected claim 1.
	With respect to claim 17, Gandhi et al. as modified teaches a modified controller (38) configured to perform the computer- implemented method of rejected claim 1.

With respect to claim 2, Gandhi et al. teaches in Fig. 3 the computer-implemented method further comprising: receiving data quantifying the damage (for example a cracked blade [0042]) received by one or more compressor blades of the compressor (20); and generating the data quantifying the damage (via 112) received by the compressor (20) using the received data quantifying damage (from 45) received by the one or more compressor blades (via sensors during the building of models 110), and a damage parameter (a threshold, for example an r value, defining a cracked blade [0042]).
 wherein the damage parameter is an amount of damage to a portion of the compressor (for example a blade crack, [0042]).

With respect to claim 6, Gandhi et al. teaches in Fig. 3 the computer-implemented method wherein the damage parameter is one or more separations between portions of the compressor (i.e. clearances between blades [0024]).

With respect to claim 7, Gandhi et al. teaches in Fig. 3 the computer-implemented method wherein the damage parameter is a gradient of damage (i.e. a residual remaining life before an unplanned event [0024]) across at least a portion of the compressor (20).

With respect to claim 8, Gandhi et al. teaches in Fig. 3 the computer-implemented method wherein the damage parameter is a number of damaged portions (i.e. a number of mechanical issues [0024]) of the compressor (used to predict wear and tear).

With respect to claim 9, Gandhi et al. teaches in Fig. 3 the computer-implemented method wherein generating the data quantifying damage received by the compressor comprises using the received data quantifying the damage (from the models, data, and learning algorithm) received by the one or more compressor blades (of the compressor 20), and a plurality of the damage parameters (i.e. damage parameters that aid in determining a number of mechanical issues during operation [0024]).

 wherein generating the data quantifying the damage received by the compressor comprises providing the received data quantifying the damage received by the one or more compressor blades of the compressor (20) as an input to an algorithm (i.e. a covariance algorithm found in 112 for machine learning [0033]).

With respect to claim 14, Gandhi et al. teaches in Fig. 3 the computer-implemented method further comprising: controlling input of data quantifying damage received by a compressor (20) of a gas turbine engine (12) into a second machine learning algorithm (i.e. found in 112); receiving data quantifying a second operating parameter (another one of temperature, pressures, flow, etc. [0042]) of the compressor (20) as an output of the second machine learning algorithm (for determining residual life); and determining operability of the compressor (20) by comparing the received data quantifying the second operating parameter (another of temperature, pressures, flow, etc. [0042]) of the compressor (20) with a threshold (a r values related to that parameter).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (2018/0165384) in view of Pourchot et al. (EP 0516534A1), as applied to claim 2, further in view of Wang et al. (2019/0032508).

With respect to claim 3, Gandhi et al. teaches all that is claimed in the above rejection of claim 2, but remains silent regarding the computer-implemented method wherein the step of receiving data quantifying damage received by one or more compressor blades of the compressor 
Wang et al. teaches a similar method that includes receiving image data (via 43 [0013]) of a compressor (22); and determining damage (for example cracks in the blades) received by one or more compressor blades of the compressor (22) using the received image data [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Gandhi et al. to include the camera detection of blades as taught by Wang et al. because Wang et al. teaches such a modification allows for a more accurate blade damage prediction process [0070], thereby improving the detection accuracy of Gandhi et al.

Claims 4, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (2018/0165384) in view of Pourchot et al. (EP 0516534A1), as applied to claims 1 and 2, further in view of Godwin, IV et al. (2019/0251402).
With respect to claim 4, Gandhi et al. teaches all that is claimed in the above rejection of claims 1 and 2, but remains silent regarding generating the data quantifying the damage received by the compressor comprises convoluting the received data quantifying damage received by the one or more compressor blades of the compressor with the damage parameter.
Godwin, IV et al. teaches a similar method that includes generating the data quantifying damage received by the compressor comprises convoluting (via a CNN algorithm, [0024]) received data quantifying damage (i.e. data that show damage [0021]) received by one or more elements being quantified  with the damage parameter (i.e. a parameter that indicates damage).
 of the instant invention to modify the method of Gandhi et al. to include the CNN algorithm taught by Godwin, IV et al. because such a modification aids in improving the training of a neutral network [0094], thereby improving the detection accuracy of Gandhi et al.

With respect to claim 10, Gandhi et al. teaches all that is claimed in the above rejection of claim 9, but remains silent regarding generating the data quantifying the damage received by the compressor comprises convoluting the received data quantifying damage received by the one or more compressor blades of the compressor with each damage parameter of the plurality of the damage parameters.
Godwin, IV et al. teaches generating data quantifying damage received comprises convoluting (via FFT) the received data quantifying damage (i.e. a parameter used for identifying damage) received with each damage parameter of the plurality of damage parameters [0057] [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Gandhi et al. to include the CNN algorithm taught by Godwin, IV et al. because such a modification aids in improving the training of a neutral network [0094], thereby improving the detection accuracy of Gandhi et al.

With respect to claims 12 and 13, Gandhi et al. teaches all that is claimed in the above rejection of claim 11, but remains silent regarding wherein the algorithm comprises one or more Fourier-related transforms (i.e. a Hadamard Transform).

It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Gandhi et al. to include the Hadamard Transform algorithm taught by Godwin, IV et al. because such a modification aids in improving the collected data [0089] by further processing, thereby improving the detection accuracy of Gandhi et al.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (2018/0165384) in view of Pourchot et al. (EP 0516534A1), as applied to claim 14, further in view of Bahrami et al. (2016/0314692).

With respect to claim 15, Gandhi et al. teaches all that is claimed in the above rejection of claim 14, including the second operating parameter is pressure rise characteristic [0020] of Gandhi et al. but remains silent regarding wherein the first operating parameter is a stalling throttle coefficient.
Bahrami et al. teaches a similar method that includes a parameter that is a stalling throttle coefficient [0019] in a machine learning environment.
 It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Gandhi et al. to include the throttle coefficient taught by Bahrami et al. because such a modification aids in improving the collected data by providing vehicle intent during operation [0019], thereby improving the detection accuracy of Gandhi et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gill et al. (2018/0283200) which discloses using models for predictive maintenance and corrective action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853